Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 29 July 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					9.My dearest Louisa.
					Washington 29. July 1822
				
				Your journal of the 24th. and 25th. has been received—The complaint of cold, and the want of winter Clothes, almost makes me stare; though even here we have had two or three more moderate days— I give you an extract of a Letter which I have this morning from my father—“If you cannot come on yourself, I wish Mrs Adams would, and bring with her, her Brother Johnson.—The air of Quincy Sea, and rocky mountains would do her more good, than all the Air and Physick of Philadelphia.”This invitation you and your brother will consider—If his operation is not to take place till October, perhaps a tour to Quincy, so easy now to make in the Steam-boats might be of use to him—I would send George to accompany you, but I can hardly bring my mind to part with him, as he is now my only companion—If you conclude to go, I know it will highly gratify my father, as well as our Sons—But I would not urge your brother, if he has any aversion to it and leave it entirely to yourself. I have also received a new and very urgent invitation from Mr Boylston to revisit Princeton this Summer; but that must be deferred.I have spent another evening, last week at Mr Calhoun’s; and yesterday George and I went with him and dined at Mr Dainel Brent’s in the Country. Gales & Seaton were there—Also Mr Pearson and his daughter—Miss Brent—Coll. Freeman and Mr Pleasonton—An agreeable party. Saturday Evening we had a Soirée at Mrs Richard Forrest’s. But Sir David Dunder, and Megrims Blue Devils had such fascination for George that he forsook our worshipful Society for the Children of Thespis.Ever affectionately your’s
				
					J. Q. A.
				
				
			